Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments and arguments provided on 04/24/2022 have been fully considered and are not found to place the application in a condition for allowance.
Arguments regarding the “Li” reference are moot since such a reference was not used in the previous Office Action.
Arguments regarding Kim are not found persuasive since while the Office agrees that the first and second circuit boards are disposed on the second and third sides as claimed, such deficiencies are addressed based on the combination of Kim, Cope and BOE as applied below. Furthermore, the applicant asserts that the first circuit board “is not only disposed on the first side surface”. Such an argument is moot since the claim language does not require such a limitation.
Cope and Ninan are not relied upon to teach the arrangement of the circuit boards as claimed. Arguments towards such references are, therefore, moot.
The arguments provided by the applicant are further found moot since they do not address the references Kim, Cope and Stark as the combination based on which claim 11 was rejected previously. Nevertheless, a new search was performed merely to further clarify the obviousness of the placements of the driver circuits as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0190631 A1, hereinafter “Kim”, in view of Cope et al., US 2012/0236509 A1, hereinafter “Cope”, and further in view of Kim, US 2016/0358534 A1, hereinafter “BOE”.
	Regarding claim 11, Kim teaches a tiled display device (fig. 20, ¶ 231), comprising: a first panel (fig. 20, element 500-1) having a first side, a second side opposite to the first side, and a first top surface connected to the first side and the second side (fig. 1 discloses such sides), comprising: a first pixel unit; a second pixel unit; a third pixel unit (fig. 15, pixel units 150, also see fig. 21), wherein the second pixel unit is between the first pixel unit and the third pixel unit (second pixel unit is the second pixel on panel 500-1 and it is between the first and third pixel units); a first circuit board disposed corresponding to a first side surface connected to the second side and coupled to the first panel (figs. 1 and 21, element 30 coupled to first panel 500-1 is the first circuit board which per ¶ 68 and fig. 1 is the GPP circuit; furthermore, figs. 1-2 disclose the second side 100d adjacent to which element 30 is disposed); and a second panel adjacent to the first panel (fig. 21, element 500-2), wherein the second panel has a third side that is corresponding and adjacent to the second side (fig. 21, see the side of panel 500-2 adjacent to panel 500-1), and a fourth side opposite to the third side (fig. 20, note the 4th side of panel 500-2 shaded in grey), and the second panel comprises: a fourth pixel unit; a fifth pixel unit; a sixth pixel unit, wherein the fifth pixel unit is between the fourth pixel unit and the sixth pixel unit (fig. 21, see the 4th to 6th pixel units wherein the fifth pixel unit is between the fourth and the sixth pixel units on the second panel 500-2); and a second circuit board disposed corresponding to a second side surface connected to the third side and coupled to the second panel (fig. 21, see the circuit portion of panel 500-2 which, similarly to panel 500-1 element 30, is disposed at the side surface of panel 500-2 which is the second side surface which corresponds to the third side which is the side of panel 500-2 adjacent to panel 500-1).
	Kim does not specifically teach a fourth pixel unit corresponding and adjacent to the first pixel unit; a fifth pixel unit corresponding and adjacent to the second pixel unit; a sixth pixel unit corresponding and adjacent to the third pixel unit; wherein the second pixel unit and the fifth pixel unit have a first color, the first pixel unit and the fourth pixel unit have a second color, the third pixel unit and the sixth pixel unit have a third color, and the first color, the second color and the third color are different colors. Kim further does not teach that the first circuit portion is adjacent to the first side, and that the first circuit board corresponds to a first side surface connected to the first side; and that the second circuit board is adjacent to the fourth side. Furthermore, Kim does not teach that an arrangement of the first pixel unit, the second pixel unit and the third pixel unit of the first panel and an arrangement of the fourth pixel unit, the fifth pixel unit and the sixth pixel unit of the second panel are mirror images of one another.
	Cope similarly teaches a tiled display system in fig. 9 and further teaches a fourth pixel unit (top left R pixel of second panel which is at the bottom left) corresponding and adjacent to the first pixel unit (bottom left R pixel of first panel which is at the top left); a fifth pixel unit (G pixel adjacent to the fourth pixel) corresponding and adjacent to the second pixel unit (G pixel adjacent to the first pixel); a sixth pixel unit (B pixel adjacent to the fifth pixel) corresponding and adjacent to the third pixel unit (B pixel adjacent to the second pixel); wherein the second pixel unit and the fifth pixel unit have a first color (both are green), the first pixel unit and the fourth pixel unit have a second color (both are red), the third pixel unit and the sixth pixel unit have a third color (both are blue), and the first color, the second color and the third color are different colors (see fig. 9). Cope further teaches that an arrangement of the first pixel unit, the second pixel unit and the third pixel unit of the first panel and an arrangement of the fourth pixel unit, the fifth pixel unit and the sixth pixel unit of the second panel are mirror images of one another (see fig. 9, wherein the top left and bottom left panels and corresponding pixel units are mirror images of each other about the horizontal central line of the panel).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Cope. Both references teach modular display panels and Cope further teaches details regarding the pixel arrangements of such display panels. Note that Kim teaches in figs. 3 and 14 the RGB arrangement of pixels in a single display panel. Cope further teaches the alignment of such pixels between different display panels. As such, one would have been motivated to make such a combination in order to properly align the pixels of different colors of the modular display panels. 
	Kim and Cope do not teach that the first circuit board corresponds to a first side surface connected to the first side; and that the second circuit board corresponds to a second side surface connected to the fourth side.
	BOE teaches in fig. 1a, a display device having a similar driving unit disposition as that of Kim. However, BOE further teaches in figs. 2a and 2b and ¶ 28-29 that such driving units are “arranged in the peripheral area 02 on two opposite sides of the display area 01 respectively”. 
	The obvious modification of Kim in view of BOE would have resulted in the driving circuits being disposed at the first and second sides of each display unit according to which the configuration as claimed would have been taught since the first circuit board would have been disposed at the first side on the first panel, and the second circuit board would have been disposed at the fourth side on the second panel.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Kim and Cope, as applied above, further in view of BOE. Note that both Kim and BOE aim to reduce the visual distance between adjacent display panels. As such, one would have been motivated to make such a combination since BOE clearly teaches in ¶ 29 that such a modification would have reduced a non-image-display area at the connecting position of adjacent display panels. 

    PNG
    media_image1.png
    584
    843
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: oval][AltContent: textbox (First Circuit Portion)][AltContent: arrow][AltContent: textbox (Second Circuit Portion)][AltContent: arrow]
	Regarding claim 12, Kim teaches that the first panel further comprises a first circuit portion disposed on the first side surface and the first circuit board (fig. 1-4, DPP and or GPP) is coupled to the first circuit portion (see reproduced fig. 21 above).

	Regarding claim 13, Kim teaches a conductive adhesive disposed between the first panel and the first circuit board (¶ 73 and 76).

	Regarding claim 15, Kim teaches that the first circuit board is coupled to the first circuit portion (fig. 1-4, DRL and or GRL, ¶ 76-77), the first circuit board is disposed corresponding to the first side surface and a first bottom surface of the first panel, the first bottom surface is opposite to the first top surface (see fig. 4 and 21), and the first side surface is connected to the first top surface and the first bottom surface (fig. 4). 

	Regarding claim 16, Kim teaches an adhesive element (fig. 21, element 700, ¶ 234; and element 650, ¶ 239), wherein the adhesive element is in direct contact with at least one of the first side surface and the first bottom surface (see fig. 21).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621